Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150278156 by Ambai et. al. (hereafter Ambai).

Claim 1:
Ambai discloses “An information processing device, comprising: a memory; and a processor coupled to the memory and configured to:”[0003, a computer] 
“store each first code binarized corresponding to a plurality of first media data; and” [store each first code binarized (0015 binary code for the input query) corresponding to a plurality of first media data (0015, a content)]
“calculate, based on a probability that a second code obtained by binarizing a feature vector corresponding to second media data is converted into the first code, each similarity between the second media data and each of the first media data.”[ calculate (0015, calculating), based on a probability(0015, distances; 0004 distance between them to determine degree of similarity) that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted into binary codes) corresponding to second media data (0015, contents registered to a database) is converted(0015, all converted into binary codes) into the first code (0015, binary code), each similarity between (0015, outputs contents similar to the input query) the second media data (0015, contents registered to a database) and each of the first media data (0015, a content)]
Claim 2:
Ambai discloses “The information processing device according to claim 1, further comprising the processor is configured to search for first media data corresponding to the second media data based on the similarity between the second media data and each of the calculated first media data.”[ the processor is configured to search for first media data (0015, input query) corresponding to the second media data (0015, contents registered to a database) based on the similarity between the second media data and each of the calculated first media data (0015, output contents similar to the input query)]
Claim 3:
Ambai discloses “The information processing device according to claim 1, wherein the processor is configured to convert the feature vector corresponding to the second media data into a conversion vector having a same number of dimensions as the second code and calculates the similarity based on an inner product of the conversion vector and the first code.”[ processor is configured to convert the feature vector (0002, feature vector) corresponding to the second media data (0002, feature vectors for contents) into a conversion vector (0002, feature vector converted into a binary vector) having a same number of dimensions as the second code (0017, binary vector corresponding to binary code…no essential difference) and calculates the similarity based on an inner product of the conversion vector and the first code (0039, inner product between d-dimensional real vector when the feature vector is d-dimensional binary vector)]
Claim 4:
Ambai discloses “The information processing device according to claim 1, wherein the processor is configured to convert the second media data into the second code and select the first code used for calculating the similarity based on a distance between the second code and each first code.”[ , wherein the processor is configured to convert the second media data (0015, contents registered to a database are all converted) into the second code (0015, binary codes) and select the first code used (0015, binary code for the input query) for calculating the similarity based on a distance between the second code and each first code (0015, hamming distances between the binary code for the input query and all binary codes registered to the database can retrieve and output contents similar)]
Claim 5:
Ambai discloses “The information processing device according to claim 1, wherein the first media data and the second media data include biometric data, and the processor calculates each similarity between the second media data and each of the first media data based on a probability that a second code obtained by binarizing a feature vector corresponding to the biometric data of the second media data is converted into the first code.”[ wherein the first media data and the second media data include biometric data (speech; 0002, contents such as images, speech, and characters), and the processor calculates each similarity between the second media data and each of the first media data based on a probability(0015, distances; 0004 distance between them to determine degree of similarity)  that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted to binary codes) corresponding to the biometric data (speech; 0002, contents such as images, speech, and characters) of the second media data (0015, contents) is converted into the first code(0015, distances between the binary code for the input query and all binary codes registered to the database)]

Claim 6:
Ambai discloses “a similarity calculation method executed by a computer, the similarity calculation method comprising processing of: referring to a memory configured to”[0003, computer]
 “store each first code binarized corresponding to a plurality of first media data; and” [store each first code binarized (0015 binary code for the input query) corresponding to a plurality of first media data (0015, a content)]
“calculating, based on a probability that a second code obtained by binarizing a feature vector corresponding to second media data is converted into the first code, each similarity between the second media data and each of the first media data.”[ calculating (0015, calculating), based on a probability(0015, distances; 0004 distance between them to determine degree of similarity) that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted into binary codes) corresponding to second media data (0015, contents registered to a database) is converted(0015, all converted into binary codes) into the first code (0015, binary code), each similarity between (0015, outputs contents similar to the input query) the second media data (0015, contents registered to a database) and each of the first media data (0015, a content)]

Claim 7:
Ambai discloses “The similarity calculation method according to claim 6, further comprising processing of searching for first media data corresponding to the second media data based on the similarity between the second media data and each of the first media data.”[ processing of searching for first media data (0015, input query) corresponding to the second media data (0015, contents registered to a database) based on the similarity between the second media data and each of the first media data (0015, output contents similar to the input query)]

Claim 8:
Ambai discloses “The similarity calculation method according to claim 6, wherein in the processing of calculating, the feature vector corresponding to the second media data is converted into a conversion vector having a same number of dimensions as the second code, and the similarity is calculated based on an inner product of the conversion vector and the first code.
”[ wherein in the processing of calculating, the feature vector corresponding to the second media data (0002, feature vectors for contents) is converted into a conversion vector(0002, feature vector converted into a binary vector)  having a same number of dimensions as the second code(0017, binary vector corresponding to binary code…no essential difference), and the similarity is calculated based on an inner product of the conversion vector and the first code(0039, inner product between d-dimensional real vector when the feature vector is d-dimensional binary vector)]

Claim 9:
Ambai discloses “The similarity calculation method according to claim 6, further comprising processing of: converting the second media data into the second code; and selecting the first code used for calculating the similarity based on a distance between the second code and each first code.”[ converting the the second media data (0015, contents registered to a database are all converted) into the second code (0015, binary codes); and selecting the first code used (0015, binary code for the input query) for calculating the similarity based on a distance between the second code and each first code (0015, hamming distances between the binary code for the input query and all binary codes registered to the database can retrieve and output contents similar)]

Claim 10:
Ambai discloses “The similarity calculation method according to claim 6, wherein the first media data and the second media data include biometric data, and in the processing of calculating, each similarity between the second media data and each of the first media data is calculated based on a probability that a second code obtained by binarizing a feature vector corresponding to the biometric data of the second media data is converted into the first code.” [ wherein the first media data and the second media data include biometric data (speech; 0002, contents such as images, speech, and characters), and in the processing of calculating, each similarity between the second media data and each of the first media data is calculated based on a probability(0015, distances; 0004 distance between them to determine degree of similarity)  that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted to binary codes) corresponding to the biometric data (speech; 0002, contents such as images, speech, and characters) of the second media data (0015, contents) is converted into the first code(0015, distances between the binary code for the input query and all binary codes registered to the database)]

Claim 11:
Ambai discloses “A non-transitory computer-readable recording medium recording a similarity calculation program for causing a computer to execute processing of: referring to a memory configured to” [0003, computer]
“store each first code binarized corresponding to a plurality of first media data; and” [store each first code binarized (0015 binary code for the input query) corresponding to a plurality of first media data (0015, a content)]
“calculating, based on a probability that a second code obtained by binarizing a feature vector corresponding to second media data is converted into the first code, each similarity between the second media data and each of the first media data.”[ calculating (0015, calculating), based on a probability(0015, distances; 0004 distance between them to determine degree of similarity) that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted into binary codes) corresponding to second media data (0015, contents registered to a database) is converted(0015, all converted into binary codes) into the first code (0015, binary code), each similarity between (0015, outputs contents similar to the input query) the second media data (0015, contents registered to a database) and each of the first media data (0015, a content)]

Claim 12:
Ambai discloses “The non-transitory computer-readable recording medium according to claim 11, further causing the computer to execute processing of searching for first media data corresponding to the second media data based on the similarity between the second media data and each of the first media data.” [ processing of searching for first media data (0015, input query) corresponding to the second media data (0015, contents registered to a database) based on the similarity between the second media data and each of the first media data (0015, output contents similar to the input query)]
Claim 13:
Ambai discloses “The non-transitory computer-readable recording medium according to claim 11, wherein in the processing of calculating, the feature vector corresponding to the second media data is converted into a conversion vector having a same number of dimensions as the second code, and the similarity is calculated based on an inner product of the conversion vector and the first code.” [ wherein in the processing of calculating, the feature vector corresponding to the second media data (0002, feature vectors for contents) is converted into a conversion vector(0002, feature vector converted into a binary vector)  having a same number of dimensions as the second code(0017, binary vector corresponding to binary code…no essential difference), and the similarity is calculated based on an inner product of the conversion vector and the first code(0039, inner product between d-dimensional real vector when the feature vector is d-dimensional binary vector)]

Claim 14:
Ambai discloses “The non-transitory computer-readable recording medium according to claim 11, further causing the computer to execute processing of: converting the second media data into the second code; and selecting the first code used for calculating the similarity based on a distance between the second code and each first code.” [ converting the the second media data (0015, contents registered to a database are all converted) into the second code (0015, binary codes); and selecting the first code used (0015, binary code for the input query) for calculating the similarity based on a distance between the second code and each first code (0015, hamming distances between the binary code for the input query and all binary codes registered to the database can retrieve and output contents similar)]

Claim 15:
Ambai discloses “The non-transitory computer-readable recording medium according to claim 11, wherein the first media data and the second media data include biometric data, and in the processing of calculating, each similarity between the second media data and each of the first media data is calculated based on a probability that a second code obtained by binarizing a feature vector corresponding to the biometric data of the second media data is converted into the first code.” [ wherein the first media data and the second media data include biometric data (speech; 0002, contents such as images, speech, and characters), and in the processing of calculating, each similarity between the second media data and each of the first media data is calculated based on a probability(0015, distances; 0004 distance between them to determine degree of similarity)  that a second code obtained by binarizing a feature vector (0015, feature quantities of contents registered to a database are all converted to binary codes) corresponding to the biometric data (speech; 0002, contents such as images, speech, and characters) of the second media data (0015, contents) is converted into the first code(0015, distances between the binary code for the input query and all binary codes registered to the database)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167